Citation Nr: 0303545	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  93-14 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bronchial asthma, currently evaluated as 10 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a 
psychiatric disorder.  

(The newly reopened claim of service connection for a 
psychiatric disorder will be the subject of a later decision 
by the Board.)  


ATTORNEY FOR THE BOARD

K. M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1976 to May 
1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1992 rating decision by the RO.  

In May 1995, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for a psychiatric disorder for further 
development.  

In June 1998, the Board remanded both issues to the RO for 
additional development of the record.  

With respect to the issue of the now reopened claim of 
service connection for a psychiatric disorder, the Board is 
undertaking further development pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  Then, this matter will 
be the subject of a later decision by the Board.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein has been 
obtained.  

2.  The service-connected bronchial asthma is shown to have 
more nearly approximated a disability picture of moderate 
severity during the pendency of this appeal.  

3.  The veteran currently is shown to use medication 
consistent with daily inhalational or oral bronchodilator 
therapy; significant impairment of pulmonary function testing 
is not demonstrated.  

4.  In October 1980, the Board denied the veteran's claim of 
service connection for a psychiatric disorder.  

5.  The new information added to the record since the October 
1980 Board decision includes evidence that is relevant and 
probative as to the issue at hand and is so significant it 
must be considered in order to fairly decide the merits of 
the claims.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent rating 
for the service-connected bronchial asthma have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
4.7, 4.97 including Diagnostic Code 6602 (1995); 38 C.F.R. 
§ 4.97 including Diagnostic Code 6602 (2002).  

2.  New and material evidence has been presented to reopen 
the veteran's claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 38 
C.F.R. §3.156(a) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating for the 
service-connected bronchial asthma

The VA medical records, dated from 1990 through 2002, show 
treatment for the veteran's bronchial asthma and various 
diagnoses of upper respiratory infections.  Specifically, in 
January 1990, the veteran's lungs had course breath sounds, 
and the examiner noted rales and crepitus.  

In April 1992, pulmonary function tests (PFT's) revealed that 
the veteran had 62 percent predicted forced expiratory volume 
in one second as percent of forced vital capacity (FEV-1) 
before drug therapy and 93 percent predicted post drug 
therapy. 

The veteran also exhibited 102 percent predicted forced 
expiratory volume in one second as percent of forced vital 
capacity/forced vital capacity (FEV-1/FVC) before drug 
therapy and 109 percent predicted post drug therapy.  

The examiner concluded that the veteran had a restrictive 
ventilatory abnormality despite a primarily restrictive 
pattern on baseline tests.  Furthermore, the examiner 
reported that there was marked improvement in FEV-1 after 
bronchodilator administration and some bronchospasm was 
presumably present on baseline tests indicating most of the 
veteran's baseline obstructive impairment was a result of 
readily reversible bronchospasm.  

Likewise, additional testing in April 1992 revealed 88 
percent predicted FEV-1 before drug therapy and 68 percent 
predicted post drug therapy and 108 percent predicted FEV-
1/FVC before drug therapy and 110 percent predicted post drug 
therapy.  

During a May 1992 examination, a VA examiner reported that 
the veteran experienced wheezing attacks and would wake up at 
night congested with a tight chest.  

In an August 1992 treatment note, the veteran reported that 
he was unable to exercise and that, as soon as he exerted 
himself, he became congested and experienced shortness of 
breath.  

Furthermore, in September 1992, the veteran was hospitalized 
for chief complaints of wheezing.  The veteran had nasal 
congestion and a tight chest and stated that he was extremely 
bothered by odors.  

Upon admission, the veteran's chest was clear.  It was 
reported that, after service, he had had wheezing attacks at 
least two to three times a week and had been hospitalized on 
several occasions.  The examiner recommended further 
pulmonary evaluation.  

In May 1993, the veteran had complaints of having chest 
tightness, wheezing and chest pain that increased with 
respiration.  Likewise, in June 1993 a VA examiner diagnosed 
the veteran with resolved bronchitis and reported that the 
veteran had not experienced any dyspnea or cough and that his 
lungs were clear to percussion and auscultation.  

X-ray studies taken in February 1994 revealed the veteran's 
lungs to be clear with no acute inflammatory process, that 
the cardiomediastinal structures were normal, and that the 
costophrenic angles were clear.

In May 2001, the veteran stated that he had been congested 
for a week and had to use inhalers all the time.  An 
examination revealed that his lungs were positive for mild 
rhonchi in the posterior bronchial region.  These cleared 
with coughing, but there was no wheezing.  The examiner 
diagnosed the veteran as having bronchitis and seasonal 
allergies.  

In August 2001, the veteran underwent a VA examination.  The 
veteran had complaints of having shortness of breath and an 
inability to breathe in the detergent isle of the grocery 
store and reported that he was bothered by cigarette smoke.  
The veteran also reported that he suffered from allergies and 
experienced more colds and infections.  

At the time of the examination, the veteran was noted to use 
Funisolide and Albuterol metered-dose inhaler-spacers, as 
well as pseudo Triptoline twice daily.  

The examination revealed that the veteran had a fast and 
normal gait with a strong and normal chest wall musculature.  
There was no pectus excavatum, and he was able to inspire 
deeply.  

The veteran also appeared to have excellent lung capacity, 
which was clear to inspiration and expiration without 
wheezing.  

The examiner concluded that the veteran exhibited significant 
histrionic behavior and appeared quite fidgety and nervous 
and that it was more than likely that there was a nervous 
component to his reported lung condition.  

In addition, PFT's performed in January 2002 reported 
findings of 87 percent-predicted FEV-1 before drug therapy 
and 96 percent predicted post drug therapy.  Likewise, the 
veteran exhibited 100 percent predicted FEV-1/FVC before drug 
therapy and 107 post drug therapy.  The examiner concluded 
that the spirometry testing was within normal limits.  

Finally, in a March 2002 treatment note, the veteran reported 
complaints of having a cough and tight chest and having a 
history of asthma.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the October 1992 Statement of 
the Case and September 2002 Supplemental Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information, medical evidence, and/or lay evidence 
necessary to substantiate the claim.  

Furthermore, this case was before the Board in June 1998 and 
was remanded for additional development, to specifically 
include scheduling the veteran for a VA pulmonary examination 
and for adjudication pursuant to the recent regulation 
changes.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  

Likewise, the veteran underwent a VA examination in 
conjunction with this appeal, including recent pulmonary 
function testing in January 2002.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that he is entitled to a rating higher 
than the currently assigned 10 percent for the service-
connected bronchial asthma.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath, supra.  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Initially, the Board notes that the criteria for respiratory 
disorders pursuant to 38 C.F.R. § 4.97 were revised effective 
on October 7, 1996.  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

When, however, amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  See Rhodan v. West, 12 Vet. App. 55, 
57 (1998).  

Therefore, only the previous version of the rating criteria 
may be applied prior to October 7, 1996.  As of October 7, 
1996, the Board must apply the version of the rating schedule 
that is more favorable to the veteran.  

Pursuant to Diagnostic Code 6602, in effect prior to October 
7, 1996, a 10 percent evaluation is warranted for mild 
bronchial asthma manifested by paroxysms of asthmatic-type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  

A 30 percent evaluation requires moderate bronchial asthma 
manifested by rather frequent asthmatic attacks (separated by 
only 10 to 14 day intervals) with moderate dyspnea on 
exertion between attacks.  

A 60 percent rating requires severe bronchial asthma 
manifested by frequent attacks (one or more attacks weekly) 
and marked dyspnea on exertion between attacks with only 
temporary relief by medication.  More than light manual labor 
must be precluded.  

A 100 percent rating requires pronounced symptoms with very 
frequent asthmatic attacks, severe dyspnea on slight exertion 
between attacks, and marked loss of weight or other evidence 
of severe impairment of health.  In the absence of clinical 
findings of asthma at the time of examination, a verified 
history of asthmatic attack must be of record.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1995).  

Following the October 1996 regulation changes, a 10 percent 
rating is warranted for bronchial asthma with FEV-1 of 71 to 
80 percent, or; FEV-1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy. In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  

A 30 percent rating requires FEV-1 of 56 to 70 percent, or; 
FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

A 60 percent rating is warranted for bronchial asthma with 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbation, or intermittent (at least 3 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  

A 100 percent rating for bronchial asthma is warranted for 
FEV- 1 of less than 40 percent predicted, or; FEV-1/FVC less 
than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2002).  

In this regard, the Board finds, based on a review of the 
evidentiary record in its entirety, that the service-
connected bronchial asthma is shown to have been productive 
of a disability picture that more nearly approximates that of 
moderate disablement in accordance with the older version of 
the rating criteria.  As such, a 30 percent rating is for 
application during the pendency of this appeal.  

The Board notes in this regard that, when hospitalized in 
September 1992 he reported having had frequent wheezing 
attacks, but did not demonstrate findings of marked dyspnea 
on exertion between attacks with only temporary relief with 
medication or an inability to do more than light manual labor 
due to the service-connected lung disease.  More than 
moderate disablement was not demonstrated by the medical 
evidence then of record.  

In addition, the Board notes that, under the new regulations, 
the service-connected disability picture is shown to more 
nearly approximate that warranting the assignment of a 30 
percent rating based on recent examination findings.  

In order to receive a 30 percent rating pursuant to the new 
criteria, the veteran must exhibit a 56 to 70 percent 
predicted FEV-1, 56 to 70 percent predicted FEV-1/FVC, 
require daily inhalational or oral bronchodilator therapy, or 
require inhalational anti-inflammatory medication.  

While the Board notes that the veteran's pulmonary function 
scores do not meet the level of severity to require a higher 
rating, the evidence does indicate that the veteran requires 
the use of medication that is consistent with daily 
inhalational or oral bronchodilator therapy.  

Specifically, the most recent PFTs performed in January 2002 
show that he exhibited an 87 percent predicted FEV-1 and 100 
percent predicted FEV-1/FVC prior to drug therapy.  The 
evidence also shows, however, that at the time of the August 
2001 VA examination, the veteran used Funisolide and 
Albuterol metered-dose inhaler-spacers, as well as pseudo 
Triptoline twice daily.  

In closing, the Board finds that the veteran is not shown to 
have met the criteria for the assignment of a rating higher 
than 30 percent under either the old or new rating criteria.


II.  Whether new and material evidence has been
submitted to reopen the claim of entitlement to
service connection for a psychiatric disability

Historically, the veteran filed his original claim of service 
connection for a psychiatric disability in January 1978.  In 
an October 1980 decision, the Board denied the veteran's 
claim.  The veteran did not appeal.  

Thereafter, the veteran filed a claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability in April 1991.  The RO denied service connection 
in a July 1992 decision.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).  

In the case at hand, the evidence available for the Board's 
consideration in October 1980 included the veteran's service 
medical records, which contains a medical record apparently 
referring the veteran to "mental hygiene."  Upon further 
review of the veteran's service medical records, however, 
there was no recorded psychiatric treatment.  

The record also contains a February 1978 VA examination 
report, which diagnosis the veteran as having mild to 
moderate anxiety neurosis, and VA treatment records, dated 
1978 through 1979, showing treatment for anxiety and 
depression.  Likewise, the veteran was hospitalized at a VA 
facility in January 1980 for psychiatric treatment.  

The additional evidence received since the October 1980 Board 
decision includes:  VA treatment records, dated 1988 through 
2002, a VA hospitalization report, dated September to October 
1992, a VA examination report, dated August 2001, and the 
veteran's service personnel records.  

Specifically, VA treatment records, dated from 1988 to 2002, 
show treatment for the veteran's psychiatric disorder, 
including anxiety, emotional difficulties, sleep difficulty, 
an inability to control himself, angry mood, depression, and 
paranoia.  

Likewise, the September 2002 hospitalization report shows the 
veteran had complaints of psychiatric difficulty that 
included treatment in, and following, service.  

During the August 2001 VA respiratory examination, the 
examiner stated that the veteran appeared quite fidgety and 
nervous and that there seemed to be a nervous component to 
his reported lung disability.  Finally, the veteran's service 
personnel records show his duty assignments and that he was 
not eligible for reenlistment, but was given an honorable 
discharge.

The Board finds, on review of the additional material now of 
record, that additional evidence has been presented that is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of service 
connection for a psychiatric disability.  



ORDER

An increased rating of 30 percent for the service-connected 
bronchial asthma is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.    

As new and material evidence has been submitted to reopen the 
claim of service connection for a psychiatric disorder, the 
appeal to this extent is allowed, subject to further 
development as discussed hereinabove.  


____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

